ORDER
PER CURIAM.
The appellant, Joseph Stiens, Jr., sought review in circuit court of the administrative suspension of his driver’s license claiming that he was not driving his car. This appeal follows the trial court’s judgment suspending his driving privileges.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Catron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).